  4:20-cr-03008-RGK-CRZ Doc # 81 Filed: 08/16/20 Page 1 of 1 - Page ID # 305




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                               4:20CR3008

      vs.
                                                              ORDER
ALEX DUNTE GREEN,

                   Defendant.


     A conference call was held with counsel this afternoon. On the joint oral
motion of counsel and because a critical witness is exhibiting Covid-19 symptoms,

      IT IS ORDERED that:

      (1)   Trial of this matter is continued until further order of the court.

      (2) The time between today’s date and the new trial date is excluded under
the Speedy Trial Act and in the interest of justice. See 18 U.S.C. § 3161.

      (3) The defendant and counsel of record shall appear before the
undersigned on Monday, August 17, 2020, at 8:30 a.m., in Courtroom 2, Robert V.
Denney Federal Building and U.S. Courthouse, Lincoln, Nebraska.

      Dated this 16th day of August, 2020.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge
